Citation Nr: 0936302	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  06-08 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PSD).  

2.  Entitlement to service connection for peripheral 
neuropathy of the feet.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to April 
1953.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Detroit, 
Michigan, VA Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  PSD is attributable to service.  

2.  The evidence tends to establish that peripheral 
neuropathy of the feet is related to cold injury in service.  


CONCLUSIONS OF LAW

1.  PSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).  

2.  Peripheral neuropathy of the feet was incurred in active 
service.  38 U.S.C.A. § 1110, 1154(a) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2008).

Service connection for PSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The Veteran's claims are being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.

I.  PSD

The Veteran asserts that he has PSD as a result of stressful 
experiences during service in Korea.  Having reviewed the 
record, the Board finds that the evidence is in relative 
equipoise, and thus, a finding in favor of service connection 
for PSD is supportable.  
In order to establish service connection for PSD, there must 
be competent evidence relating a diagnosis of PSD to an in-
service stressor.  The Veteran's DD Form 214 shows that his 
awards and decorations include a Korean Service Medal with 
three Bronze Camp Stars and that he was assigned to the H/S 
Co 151st Engr C Bn.  To the extent that the Veteran has 
asserted that he engaged in combat with the enemy, as 
indicated in the Veteran's VA Form 9, the Board notes that 
the October 2005 rating decision reflects the AOJ's 
determination that the Veteran is not a combat Veteran via 
notation of combat code "1."  In that regard, the Board 
notes that while a noncombat veteran's claimed stressors must 
be corroborated, corroboration of every detail, including the 
veteran's personal participation, is not required; rather, 
the veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).  
Regardless, the Board notes that service connection for 
hearing loss and tinnitus based on acoustic trauma sustained 
in association with noise exposure during combat operations 
in Korea was established in a February 2007 rating decision, 
and thus, combat exposure has been conceded.  

In regard to in-service stressors, as reflected in 
correspondence received in November 2006, the Veteran's 
claimed stressors include having picked up dead bodies with 
no heads, his best friend having been killed by the enemy, 
and having come under shell attack on several occasions 
during service in Korea.  The Board finds that the Veteran's 
report of having come under shell attack is consistent with 
in-service exposure to hostile forces during the Korean War.  
38 U.S.C.A. § 1154(a).  

In addition, in a June 2005 report, the Veteran's private 
psychologist diagnosed PSD in accordance with 38 C.F.R. § 
4.125(a) due to the Veteran's stressful experiences during 
service in the Korean War, and the opinion notes a review of 
service records.  The Board finds the June 2005 opinion is 
adequate for making a determination in this case.  The 
opinion is based on the Veteran's credible history, service 
records and clinical testing, and the examiner provided a 
rationale for the opinion based on reliable principles and 
sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  
In this case, the Board finds that the evidence tends to 
establish that the Veteran's claimed stressor(s) is related 
to his exposure to hostile forces during service in the 
Korean War and the psychologist has confirmed that the 
claimed stressor(s) is adequate to support a diagnosis of 
PSD, is consistent with the places, types, and circumstances 
of the Veteran's service, and that the Veteran's symptoms are 
related to the claimed stressor(s).  38 U.S.C.A. § 1154(a).  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  

II.  Peripheral Neuropathy of the Feet

Essentially, the Veteran asserts that he has residuals of in-
service cold injury.  Having reviewed the record, the Board 
concludes that a finding in favor of service connection for 
peripheral neuropathy of the feet is supportable.  

In this case, there is both positive and negative evidence 
that has been weighed.  In that regard, service treatment 
records are negative for reference to a cold injury and the 
February 2007 VA examiner opined that it was less than likely 
that generalized peripheral neuropathy in both lower 
extremities with absent sural sensory responses, bilaterally, 
was caused by or the result of service, noting that the 
Veteran described no typical characteristics of a cold-
injured limb.  

Against this background is the opinion of the Veteran's 
private podiatrist, received in November 2006, to the effect 
that it was at least as likely as not that peripheral 
neuropathies in both feet, and mainly in the digits, were a 
result of cold injuries sustained during service.  Findings 
on examination were noted to include slightly cold, but not 
clammy, distal areas in the feet, weak dorsalis pedis and 
posterior tibial pulses, no digital hair and moderate edema 
of the ankles.  

The Board notes that while the VA examiner reported that the 
Veteran had had external beam radiation for prostate cancer 
and that a known side effect of that therapy was generalized 
peripheral neuropathy, especially of the feet and sural 
nerves, bilaterally, the podiatrist noted that the Veteran 
complained of a pins and needles type feeling in his toes as 
well as in his fingers, that the Veteran was not a diabetic, 
and that neurologic examination showed a slight reduction in 
sensation, bilaterally, proximally to distally on both feet.  

The Board notes that while the February 2007 VA examination 
report reflects hallux valgus, bilaterally, the examiner 
stated that hallux valgus is not a disorder known to be 
associated with cold injury.  In addition, the examiner 
stated that it was less than likely that right lower 
extremity S1 radiculopathy was related to service, noting 
mononeuropathy, especially confined to a single nerve root on 
one side of the body or in one limb was not characteristic of 
cold injury residuals.  

In this case, while there is some doubt, in resolving all 
doubt in the Veteran's favor a finding in favor of service 
connection for peripheral neuropathy of the feet is due to 
in-service cold injury is supportable.  The Board notes that 
cold injury is consistent with the places, types, and 
circumstances of this Veteran's service and there is 
competent evidence tending to establish that peripheral 
neuropathy of the feet is related to the in-service cold 
injury.  38 U.S.C.A. § 1154(a).  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Service connection for PSD is granted.  

Service connection for peripheral neuropathy of the feet is 
granted.  



____________________________________________
MILO H.HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


